Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: Considering the age and experience of the infant plaintiff, the obstructions about the intersection, the speed of the defendants’ automobile, and the direction in which the infant plaintiff and the automobile were proceeding, we reach the conclusion that questions of fact were presented which should be submitted to a jury in respect to the negligence of the defendant driver and the freedom from negligence of the infant plaintiff. All concur. (The judgment dismisses the complaint in an action for personal injuries when plaintiff, riding a bicycle, was struck by defendants’ automobile.) Present — Sears, P. J., Edgeomb, Thompson, Crosby and Lewis, JJ.